                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                            §
                                                      §
          Plaintiff,                                  §
                                                      §   Civil Action No. 3:17-CV-02989-X
 v.                                                   §
                                                      §
 $4,480,466.16 IN FUNDS SEIZED                        §
 FROM BANK OF AMERICA                                 §
 ACCOUNT ENDING IN 2653, et al.,                      §
                                                      §
          Defendants in rem.                          §

                       MEMORANDUM OPINION AND ORDER

       This case is the subject of four memorandum opinions and orders.1 Here, the

government moves under 18 U.S.C. § 981(g)(1) to stay this in rem civil forfeiture

action during the pendency of a related, ongoing criminal investigation [Doc. No. 256].

This motion is ripe for this Court’s review as of January 27, 2020. To ensure no

unnecessary delay, the Court decides the motion today.

       For the following reasons, the Court GRANTS IN PART the motion and stays

the case for a period of 60 days. In view of the stay, the court also DISMISSES AS

MOOT the government’s motion to modify the scheduling order [Doc. No. 258] and




        1 See United States v. $4,480,466.16 in Funds Seized from Bank of Am. Account Ending in

2653, 2019 WL 459645 (N.D. Tex. Feb. 6, 2019) (Fitzwater, J.); United States v. $4,480,466.16 in Funds
Seized from Bank of Am. Account Ending in 2653, 2018 WL 4096340 (N.D. Tex. Aug. 28, 2018)
(Fitzwater, J.); United States v. $4,480,466.16 in Funds Seized from Bank of Am. Account Ending in
2653, 2018 WL 2184500 (N.D. Tex. May 11, 2018) (Fitzwater, J.); and United States v. $4,480,466.16
in Funds Seized from Bank of Am. Account Ending in 2653, 2018 WL 1964255 (N.D. Tex. Apr. 26,
2018) (Fitzwater, J.). These four memorandum opinions and orders contain the background facts and
procedural history relevant to this decision, which are unnecessary to detail fully here.

                                                  1
STATISTICALLY TERMINATES the claimants’ pending motions to dismiss while

the stay is in effect [Doc. Nos. 148, 151, 153, 155, 157, 159 and 223].2

                                                    I.

        Section 981(g)(1) of Title 18 provides: “Upon the motion of the United States,

the court shall stay the civil forfeiture proceeding if the court determines that civil

discovery will adversely affect the ability of the Government to conduct a related

criminal investigation or the prosecution of a related criminal case.” 3 In deciding

whether to grant a stay, “the court must determine, first, whether a related criminal

investigation or prosecution exists and, second, whether civil discovery will ‘adversely

affect’ the ability of the government to conduct that criminal investigation or

prosecution were the civil forfeiture case allowed to proceed.”4

                                                   II.

        After careful consideration, the Court grants a stay because the requirements

of Section 981(g)(1) are satisfied.              Specifically, the Court has reviewed the

government’s motion and its sealed “Verification Affidavit in Support of Motion to

Extend Stay,” of Miguel Coias, a Special Agent of the Veterans Affairs Office of

Inspector General–Criminal Investigations Division, and it has considered the

claimants’ objection to the motion. Based on the briefing and sealed affidavit, the


         2 Under section 205(a)(5) of the E-Government Act of 2002 and the definition of “written

opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by
the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written,
however, primarily for the parties, to decide issues presented in this case, and not for publication in
an official reporter, and should be understood accordingly.
        3   18 U.S.C. § 981(g)(1).
      4 United States v. All Funds ($357,311.68) Contained in N. Tr. Bank of Fla. Account No.

7240001868, 2004 WL 1834589, at *2 (N.D. Tex. 2004) (Fish, C.J.).

                                                    2
Court determines that a related criminal investigation exists and that civil discovery,

in the form of disclosures in response to motions for summary judgment, will

adversely affect the related criminal investigation.

       To make the latter determination, the Court has also considered the parties

supplemental briefing—ordered by the Court on July 17, 2019—on whether

disclosure of evidence in response to a motion constitutes civil discovery under

Section 981(g).      The government argues that to fully respond to the claimants’

motions for summary judgment, the government would have to provide the claimants

with discovery and with information it has compiled during the related criminal

investigation—specifically regarding the identity and testimony of its witnesses.

Therefore, the government concludes that summary-judgment motions practice

constitutes civil discovery under Section 981(g). In support of this argument, the

government cites examples of federal district courts staying similar cases, or refusing

to lift stays, because of how summary judgment responses would harm the

government’s related criminal investigation.5 The claimants do not address any of

this case law in their supplemental brief or in their response to the government’s




        5 See, e.g., United States v. 2009 Dodge Challenger, VIN 2B3LJ44V49H561559, 2011 WL

6000790 at *2 (D. Or. Nov. 30, 2011) (concluding “that civil discovery, whether initiated by claimants
or necessitated by claimants' motions for summary judgment, would adversely affect the ability of the
government to prosecute the related criminal investigation”); United States v. $166,450.48 in U.S.
Currency, 2013 WL 6623176, at *3 (D. Or. Dec. 16, 2013) (concluding “that the government would be
compelled to engage in discovery and/or reveal information and evidence previously collected in the
course of its criminal investigation in order to effectively respond to claimants' assertions that they
are innocent owners and/or bona fide purchasers entitled to the return of their property”); United
States v. $247,052.54, 2007 WL 2009799, at *1–3 (N.D. Cal. July 6, 2007) (declining to lift a stay to
allow a claimant to file a summary judgment motion because the government would be required to
seek written discovery and subject witnesses to depositions, cross-examination, and pre-trial
declarations).

                                                  3
motion to extend the stay, other than to claim that “two district court judges have

arguably made that erroneous connection” between summary-judgment motions

practice and civil discovery.6

       In addition to being persuaded by the government’s briefing on this question,

the Court upholds its previous conclusion regarding this question already offered in

this case:

              The purpose of a stay under § 981(g)(1) is to prevent the
              target of a criminal investigation from using the broad
              scope of civil discovery to obtain information that would not
              otherwise be available to that person in a parallel criminal
              prosecution. In light of this purpose, the court can discern
              no relevant distinction between the forced disclosure of this
              information through traditional civil discovery procedures
              and compelling the government to disclose this same
              information for the purpose pertinent here: opposing
              claimants’ summary judgment motions.7

The statute does not include a limiting definition of civil discovery. And giving the

undefined term the restricted meaning claimants propose would allow claimants to

instantly file a no-evidence motion for summary judgment to make the government

disclose their evidence. This is precisely what the statute was written to guard

against, and the Court declines to change its position to give the undefined term a

more restrictive meaning than its text and context indicate it should have.

       While determining that a temporary stay is necessary, the Court is mindful of

and sympathetic to the claimants’ concerns regarding the government’s timeliness



       6 Claimants’ Response in Opposition to United States’ Renewed Motion to “Extend” Stay,
Objections to Purported Evidence, and Brief in Support, at 19 [Doc. No. 263].
      7 United States v. $4,480,466.16 in Funds Seized from Bank of Am. Account Ending in 2653,

2019 WL 459645 at *3 (internal citations omitted).

                                              4
and transparency in conducting its related criminal investigation.           The Court

reminds the parties of the three stages of the government’s power in in rem actions

like this. First, before filing its civil action, the government’s power is very limited,

and even delays of a short duration can be problematic. Second, after initiating its

civil case, the government’s power increases but a delay of a significant magnitude

can be a constitutional problem. Third, after obtaining indictments, the government’s

power is at its highest, and it almost assuredly can obtain civil stays pending the

outcome of the criminal case. Here, the government is at the second stage—it has

initiated a civil action, and it is seeking to obtain indictments. Its power is strong

but certainly not absolute.

                                          III.

      The Court has reviewed the briefing and affidavit carefully, and it is satisfied—

at this time—with the government’s position. But because the government’s power

at this stage is far from absolute, the Court believes a 120-day stay is too lengthy.

Therefore, the Court GRANTS IN PART THE MOTION TO STAY and ORDERS

a 60-day stay, which will begin immediately and expire on March 30, 2020. . In view

of the stay, the court also DISMISSES AS MOOT the government’s motion to modify

the scheduling order [Doc. No. 258] and STATISTICALLY TERMINATES the

claimants’ pending motions to dismiss while the stay is in effect [Doc. Nos. 148, 151,

153, 155, 157, 159 and 223].

      If the government seeks to extend the stay, it must request an extension in a

motion, supported by an updated sealed affidavit, filed by March 30, 2020. To ensure



                                           5
no unnecessary delays, the claimants’ response will be due seven days after the

government files its motion. And the government’s reply will be due four days after

the claimants’ file their response.



      IT IS SO ORDERED this 30th day of January 2020.




                                             _________________________________
                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE




                                        6
